DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED EXAMINER'S AMENDMENT
A corrected examiner’s amendment to the record appears below. This is pursuant to the NOA filed on 10/28/2021 to correct an inadvertent typographical error that in claim 1,  lines 4 and 12 that should read “viral” and not “retroviral”.
EXAMINER'S COMMENT
Claims 1, 3-5, 7-3, 15, 17-18, 20, 27, 29, 22, 35 are pending and under consideration. The amendment filed on 09/13/2021 has been entered.
Withdrawn/Claim Rejections - 35 USC § 103
Claims 1, 3-4, 5-8, 15, 77, 21-23, 27, 23, 32, rejected under 35 LS.C. 108 as being upatentable over Schmitt US 20040177148 A1) in view of Montini (J. Clin. Invest, 119: 964-975 (2009, IDS), Holmes (Cold Spring Harb. Protec, 4(2): 1-13, 2009); Hacein-Bey-Abina (Science, 302(S644) 415-4719, 2003) is withdrawn. Applicant’s arguments and the declaration filed on 09/13/2027 that neither Schmitt nor Montini or Holmes or Hacein-Bey-Abina teach transducing DN1 and/or DN2 early thymic progenitor (ETP) cells with a recombinant viral construct were found persuasive.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Irina Vainberg on 10/21/2021.

In the claims
Cancel claim 8.
Following claim has been re-written as follows:
1. 	An in vitro method for assessing oncogenic potential of a recombinant viral construct that integrates into a patient's genome, said method comprising:
a) transducing CD4-CD8-CD85-CD44+ (DN1) and/or CD4-CD8-CD25+CD44+ (DN2) early thymic progenitor (ETP) cells with the recombinant viral construct;
b) culturing the cells transduced in step (a) under conditions that allow their development into mature CD4+CD8+, CD4-CD8+ or CD4+CD8- hematopoietic cells for about 10-40 days;
c) identifying cells blocked at an early differentiation stage, wherein the early differentiation stage is selected from the group consisting of (DN1), (DN2), CD4-CD8-CD44- CD25+ (DN3), and CD4-CD8-CD44-CD25- (DN4);
d) performing gene expression analysis and/or insertion site analysis of the blocked cells in step c), wherein the presence of recurrent insertion sites is used as evidence that the recombinant  viral construct is not safe for therapeutic use, and
e) determining the oncogenic potential of the recombinant viral construct based on the gene expression analysis and/or insertion site analysis in step (d) and/or based on the percentage of the blocked cells in step (c) relative to the total number of cells in culture.
Conclusion
Claims 1, 3-5, 7, 15, 17-18, 20, 27, 29, 32, 35 are allowed.
The following is an examiner’s statement of reasons for allowance: With the applicant’s amendments to the base claim 1, applicants’ arguments and the declaration under 37 CFR 1.132 filed on 09/13/2021 the rejection of claims under USC 103(a) as set forth in the office action dated 05/13/2021 is withdrawn. The prior art fails to teach or suggest transducing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at SigvAwwwusole gov/interviewrractics. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571- 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Art Unit 1632

/ANOOP K SINGH/                              Primary Examiner, Art Unit 1632